Citation Nr: 1618453	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-33 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in March 2016 by means of video conferencing equipment with the appellant in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the electronic claims file.

In March 2016, the Veteran had a VA audiology examination.  A supplemental statement of the case was not issued.  However, because the claims are being granted herein, a remand for initial RO review is not required.  38 C.F.R. § 20.1304 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss disability is likely related to his military service.

2. The Veteran's current tinnitus is related to his bilateral hearing loss.







CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus as secondary to bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

II. Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and/or tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss and tinnitus as the result of exposure to loud noises during active duty.  The Veteran's Military Occupational Specialty (MOS) was motor transportation operator.

In a February 2010 statement, the Veteran indicated that during service in Vietnam, he was a rock crusher and was exposed to screeching and banging all day as rocks were crushed.  In a March 2010 statement, he reported that he had had a buzzing in his ears for as long as he could remember.  

In his notice of disagreement, the Veteran indicated that he used hearing protection after service while working construction jobs and when hunting.  He discussed noise exposure during service and stated that noise from the rock crusher was deafening.  He also indicated that he drove a dump truck.  Further, while at the rock quarry, he was exposed to noise from dynamite.  In his substantive appeal, VA Form 9, the Veteran also pointed out that he was exposed to noise from gunfire during basic training and while in Vietnam.

During his testimony before the Board, the Veteran said he sought treatment for hearing loss about 5 or 6 years after service with a private provider.  See Transcript at 6.  He noted that he had hearing problems prior to service as well.  He noticed tinnitus right after returning home from Vietnam.

The Board observes that VA conceded exposure to acoustic trauma in the May 2010 rating decision.  

Service treatment records show that at induction to service in June 1970, the Veteran's hearing acuity was as follows:  


500
1000
2000
3000
4000
Right
10
5
5
15
25
Left
20
10
10
15
10

At separation from service in February 1972, the Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
15
10
10
15
30
Left
20
5
15
20
15

No ear disorders reported at separation from service; however, the Board notes that the Veteran's hearing acuity worsened at many frequencies in both ears between induction and separation from service.  Thus, his service treatment records weigh in favor of a finding of worsening hearing acuity during service.

The Veteran had a VA examination in April 2010.  He reported that during service he was assigned to the Army Engineers.  He said he was exposed to high levels of noise from equipment, including a rock crusher.  After service, he worked in construction and was a rancher.  He described tinnitus.  The Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
35
35
50
80
80
Left
30
40
40
60
55

Thus, the Veteran has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss and tinnitus.

The examiner provided an etiology opinion indicating that the Veteran's hearing loss and tinnitus were not related to service.  The examiner noted that the Veteran had hearing within normal limits at entrance to service and had borderline mild hearing loss at 4000 and 6000 Hz for the right ear only at separation.  The examiner found that the changes in hearing during service were minimal and not considered a significant decrease in hearing for either ear.  The examiner observed that there had been a significant change in hearing since separation and that in the examiner's opinion, the change was not due to military service and more than likely due to civilian noise exposure, the effects of presbycusis, or some other etiology.  Regarding tinnitus, the examiner noted that the claims file revealed no documentation of tinnitus and that the Veteran was unable to recall when it started.  She stated that since the Veteran separated from service with no significant change in hearing, had a history of civilian noise exposure, and since it had been more than 38 years since service, it was her opinion that the tinnitus is not due to noise exposure during service.

The Veteran had another Compensation and Pension examination in March 2016.  The examiner found that the Veteran's hearing loss was at least as likely as not due to service based on the Veteran's duties working on a rock crusher and exposure to gunfire.  The examiner also found that it is at least as likely as not that tinnitus is a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.

Based on the foregoing, the Board finds that the evidence supports a finding of service connection for bilateral hearing loss and for tinnitus as secondary to bilateral hearing loss.  As noted above, VA conceded exposure to acoustic trauma in the May 2010.  While some right ear hearing loss was demonstrated on entrance to service at the 4000 Hertz level, service treatment records show a decrease in hearing acuity in most frequencies in both ears between induction to and separation from service.  The April 2010 examiner noted the decrease in hearing acuity from induction to separation from service, and the March 2016 examiner found a direct connection between hearing loss and service and between tinnitus and hearing loss.  Consequently, the Board finds service connection for bilateral hearing loss must be granted and that service connection for tinnitus must be granted on a secondary basis.

The appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


